Citation Nr: 0320061	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  00-23 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for bilateral inguinal 
herniorrhaphy.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service in the 
American Merchant Marine from June 29, 1945, to August 15, 
1945.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


REMAND

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104(a).  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

The veteran claims service connection for COPD as secondary 
to exposure to asbestos while serving aboard ship as a 
merchant marine during his active duty.  [It is noteworthy 
that a prior Board decision denied service connection for 
asbestosis.]  He also maintains that a hernia was initially 
manifested during his active service.  The medical evidence 
of record shows a current diagnosis of COPD.  A February 1999 
VA outpatient record shows a diagnosis of occupational lung 
disease "secondary to asbestosis and agent orange."  
Medical records also indicate the veteran underwent a left 
inguinal hernioplasty in July 1967.  

In a February 1990 response to the RO's request for the 
veteran's service records, to include service medical 
records, the Department of Health and Human Services provided 
the RO with a list of Public Health Service (Marine) 
Hospitals and Clinics, and informed the RO that "[t]o 
proceed with your request, please identify at which facility 
the [veteran] received care."  Upon review of the claims 
file, it is unclear whether any effort was made to obtain the 
veteran's service medical records from his periods of active 
duty beyond the February 1990 RO request for same, i.e., 
whether there was any follow-up action.  Because there are no 
service medical records associated with the claims file and 
as the veteran contends such records exist, the Board finds 
that a more exhaustive search for such records is indicated.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be asked to 
identify any service, VA, or public 
health facilities where he was treated 
for the disabilities at issue while he 
was serving in the Merchant Marine.  The 
RO should arrange for an exhaustive 
search for records from each facility 
identified.  Any records located should 
be associated with the veteran's claims 
file.  The scope of the records search 
should be documented in the claims file. 

2.  If any additional records are found, 
and suggest a need for further 
development, such development must be 
accomplished.  

3.  The RO should then readjudicate the 
claims in light of all evidence added to 
the record since their last previous 
review of the claims.  If either claim 
remains denied, the RO should provide the 
veteran and his representative with an 
appropriate supplemental statement of the 
case, and give them the requisite period 
of time to respond.  The case should then 
be returned to the Board, if in order, 
for further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




